Case 2:19-cv-00435-HCN-DBP Document 39 Filed 02/06/21 PageID.365 Page 1 of 15




                             IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF UTAH



   REAGAN OUTDOOR ADVERTISING,
                                                           MEMORANDUM DECISION
                    Plaintiff,                                  AND ORDER
                                                         GRANTING MOTION TO DISMISS
                        v.
                                                                 Case No. 2:19-cv-00435
   SALT LAKE CITY CORPORATION and
           RALPH BECKER,                                         Howard C. Nielson, Jr.
                                                               United States District Judge
                   Defendants.




        Plaintiff Reagan Outdoor Advertising sued Defendants Salt Lake City Corporation and

 former Mayor Ralph Becker under Section 1983, alleging violations of procedural due process,

 substantive due process, and equal protection. Plaintiff also asserts state law takings claims.1 The

 court grants Defendants’ motion to dismiss.

                                                  I.

        Salt Lake City Corporation is a Utah municipality. See Dkt. No. 2 (“Compl.”) ¶ 2. Mr.

 Becker was mayor of Salt Lake City from 2008 until 2017. See id. ¶ 3; Dkt. No. 22 at 12. As

 Mayor, Mr. Becker had a well-known policy goal of reducing the number of billboards in the

 City. See Compl. ¶ 11.




        1
           It is evident from the complaint that Plaintiff’s takings claims are based on state law
 rather than federal law. And Plaintiff’s counsel confirmed that this is so at the hearing on the
 motion to dismiss. See Hearing Held on Sept. 2, 2020, at 47:53–48:13.
Case 2:19-cv-00435-HCN-DBP Document 39 Filed 02/06/21 PageID.366 Page 2 of 15




        From approximately 1975 until 2015, Reagan Outdoor Advertising or its predecessor-in-

 interest maintained and displayed a billboard on a commercial property located in the City at 218

 East 400 South pursuant to a lease with the property’s owner. See Dkt. No. 22 at 7–8. Around

 September 2014, Plaintiff began negotiating with the property’s owner to renew this lease. See

 Compl. ¶ 9. The owner, however, subsequently sold all billboard rights associated with the

 property to the City for $250,000. See Dkt. No. 2-1 at 3–4. The City agreed to pay the owner an

 additional $100,000 if Plaintiff was unable to construct a replacement billboard elsewhere. See

 id. Because of this agreement, Plaintiff was unable to renew its lease and was required to remove

 the billboard and deposit credits into the City’s billboard bank. See Compl. ¶ 20.

        The billboard bank provides a mechanism for a billboard owner who removes a billboard

 to relocate the billboard to a different location or to construct a replacement billboard at the new

 location. See Dkt. No. 22-1 at 3–5.2 These credits must be used within three years or they expire.

 See id. Because Plaintiff’s billboard was located in the 400 South Special Gateway, which

 comprises all of the properties located on 400 South between 200 East and 800 East, Plaintiff

 could use its billboard credits only within this special gateway. See id. at 5; Compl. ¶ 19. In

 addition, the credits could be used only on a property with a zoning classification equal to or less

 restrictive than the property from which the billboard was removed. See Dkt. No. 22-1 at 5.



        2
           In ruling on a motion to dismiss, courts generally consider only the “facts . . . alleged in
 the complaint itself.” Employees’ Retirement System of R.I. v. Williams Companies, Inc., 889
 F.3d 1153, 1158 (10th Cir. 2018). This rule is not absolute, however: a court may, for example,
 also consider “matters of which a court may take judicial notice.” Id. A court may thus take
 notice of “an adjudicative fact . . . [that] is ‘not subject to reasonable dispute,’” which means the
 fact is “‘generally known,’ or ‘can be accurately and readily determined from sources whose
 accuracy cannot reasonably be questioned.’” Khoja v. Orexigen Therapeutics, Inc., 899 F.3d
 988, 999 (9th Cir. 2018) (quoting Fed. R. Evid. 201). In this case, both parties have submitted
 exhibits that they wish the court to consider. All of these exhibits are publicly available
 government documents or documents “whose accuracy cannot reasonably be questioned.” The
 court accordingly takes judicial notice of the proffered documents.
                                                   2
Case 2:19-cv-00435-HCN-DBP Document 39 Filed 02/06/21 PageID.367 Page 3 of 15




         Shortly before its billboard credits would expire, Plaintiff applied for a permit to

 construct a replacement billboard on another property within the special gateway. See Compl. ¶¶

 24–25. This permit was denied by the City’s Zoning Administrator on the ground that this

 property was subject to a more restrictive zoning classification than the property from which

 Plaintiff had removed its billboard. See id. ¶¶ 25–26. Plaintiff appealed this denial to the City’s

 Hearing Office, which upheld the Zoning Administrator’s decision. See id. ¶ 27. Plaintiff then

 filed an appeal in state district court, which is still pending. See id.

         Plaintiff alleges that since Defendants rezoned the 400 South Special Gateway in 2012,

 there is no location at which Plaintiff could use its billboard credits. See id. ¶ 28. This rezoning

 left the property where the billboard had been located in a D-1 zone but placed all of the other

 properties in the special gateway in various TSA (Transit Station Area) zones. See Dkt. Nos. 27

 at 6 n.2; 37-5. Plaintiff sought to construct the replacement billboard on a property within a TSA-

 UN-T zone, which the Zoning Administrator and hearing officer both found was more restrictive

 than the D-1 zone. See Dkt. No. 37-9 at 6. Plaintiff argues that all of the TSA zones are more

 restrictive than the D-1 zone. See Compl. ¶¶ 28–29. Judging from the TSA zone descriptions, it

 is possible that Plaintiff is correct. See Dkt. No. 38 at 9–14. Defendants, however, have

 sometimes argued that at least one of these zones is no more restrictive than the D-1 zone,

 though on other occasions they have equivocated on this question. See Dkt. No. 37-9 at 7–8.

         Plaintiff also claims that it was not given notice of the rezoning as required by Utah Code

 § 72-7-506. See Compl. ¶ 30. The rezoning ordinance was temporarily enacted in April 2012 and

 permanently enacted in October of the same year. See Dkt. No. 37 at 2–3. The ordinance was

 publicly posted, published in a newspaper, and mailed to the owners of properties located within

 the rezoning area. See id. at 3. Plaintiff did not receive mailed notice because it had only a



                                                     3
Case 2:19-cv-00435-HCN-DBP Document 39 Filed 02/06/21 PageID.368 Page 4 of 15




 leasehold interest in the property where the billboard was located and because the ordinance did

 not change the zoning classification of that property in all events. See id. at 3–4.

                                                     II.

             The court first addresses Plaintiff’s procedural due process claim. Plaintiff alleges that

 Defendants violated its procedural due process rights by rezoning the special gateway,

 purchasing the billboard rights previously leased to Plaintiff, and denying Plaintiff’s application

 to use its credits to construct a replacement billboard without providing adequate process. See

 Compl. ¶¶ 12–16, 25–27. The Due Process Clause generally requires that before the government

 takes executive or judicial action that would deprive an individual of life, liberty, or property, it

 must provide notice and an “opportunity to be heard at a meaningful time and in a meaningful

 manner.” Mathews v. Eldridge, 424 U.S. 319, 333 (1976) (cleaned up). For the following

 reasons, the court grants Defendants’ motion to dismiss Plaintiff’s procedural due process claim.

                                                      A.

         In “assess[ing] whether an individual was denied procedural due process, courts must

 engage in a two-step inquiry,” first asking whether “the individual possess[ed] a protected

 interest such that the due process protections” apply. Brown v. Montoya, 662 F.3d 1152, 1167

 (10th Cir. 2011). Plaintiff argues that it had “a protectable property interest in both its Billboard

 and its billboard credits.” Dkt. No. 27 at 7.

         Plaintiff does not dispute that it still owns the billboard itself, which remains in its

 possession. See Dkt. No. 32 at 7. Plaintiff thus has not suffered any injury to this property

 interest.

         Although Plaintiff concedes that it did not have “a protectable property interest in the

 renewal of the Lease,” it nevertheless argues that Defendant terminated its “associated property



                                                      4
Case 2:19-cv-00435-HCN-DBP Document 39 Filed 02/06/21 PageID.369 Page 5 of 15




 rights” without due process of law. Dkt. No. 27 at 7, n.4. The court concludes, however, that any

 “associated” right that ended when the lease expired was not a protected property interest

 because Plaintiff lacked any “implied right to renew a lease.” Keith Jorgensen’s Inc. v. Ogden

 City Mall Co., 26 P.3d 872, 878 (Utah Ct. App. 2001).

        The court need not, and does not, decide whether Plaintiff had a constitutionally

 protected property interest in the billboard credits because the court concludes that, even if it did,

 Plaintiff was afforded due process in connection with the City’s denial of the request to use these

 credits to construct a replacement billboard. As the Tenth Circuit has explained, courts need not

 “address the existence of a protected property interest . . . [before] considering a due-process

 claim.” Onyx Properties LLC v. Board of County Commissioners of Elbert County, 838 F.3d

 1039, 1043 n.2 (10th Cir. 2016).

                                                   B.

        The court must next consider whether “the individual [was] afforded an appropriate level

 of process.” Montoya, 662 F.3d at 1167. Plaintiff first alleges that Defendants “rezoned the

 Special Gateway in a manner that render[ed] it impossible for Plaintiff to use its billboard credits

 to relocate the billboard to any other property within the Special Gateway,” thereby depriving

 Plaintiff of its property rights in the billboard credits without due process. Compl. ¶¶ 28–29.

 Plaintiff also alleges that “Utah Code section 72-7-506” required Defendants to provide Plaintiff

 notice of the rezoning. Id. ¶ 30.

        But “general zoning law[s are] a legislative act.” Onyx Properties, 838 F.3d at 1044. And

 “the Supreme Court [has] held that constitutional procedural due process does not govern”

 legislative acts. Id. at 1045 (citing Bi-Metallic Inv. Co. v. State Bd. of Equalization, 239 U.S.

 441, 445 (1915)). This is because



                                                   5
Case 2:19-cv-00435-HCN-DBP Document 39 Filed 02/06/21 PageID.370 Page 6 of 15




         [i]n altering substantive rights through enactment of rules of general applicability,
         a legislature generally provides constitutionally adequate process simply by
         enacting the statute, publishing it, and, to the extent the statute regulates private
         conduct, affording those within the statute’s reach a reasonable opportunity both
         to familiarize themselves with the general requirements imposed and to comply
         with those requirements.

 United States v. Locke, 471 U.S. 84, 108 (1985).

         The City provided notice of the rezoning by publicly posting it, publishing it in a

 newspaper, and mailing it to property owners within the rezoning area. See Dkt. No. 37-4. It also

 held “a community meeting where the proposed changes were available for review and

 comment.” Dkt. No. 37-3 at 4. These actions clearly met the low threshold of process

 constitutionally required for legislative acts. And, given that its actions met this constitutional

 threshold, it is irrelevant whether the City also fully complied with the specific requirements of

 Utah Code section 72-7-506, for “violation of state procedural requirements does not in itself

 deny federal constitutional due process.” Onyx Properties, 838 F.3d at 1044 (cleaned up).

                                                    C.

         Plaintiff next alleges that Defendants violated its procedural due process rights by

 secretly negotiating for and purchasing the billboard rights associated with the property where

 Plaintiff’s billboard had been located. See Compl. ¶¶ 12–15. As explained, Plaintiff did not have

 any property interest in the renewal of its lease, and it was not deprived of the billboard itself.

 Nor is it clear how Defendants’ purchasing the billboard rights could have deprived Plaintiff of

 any property interest in the billboard credits since these credits came into existence only when

 Plaintiff removed the billboard because it could not renew the lease.

         In addition, the City acted as a market participant when it negotiated and contracted with

 the property owner. See Reeves, Inc. v. Stake, 447 U.S. 429, 436–37 (1980). To be sure, “[w]hen

 a State buys or sells, it has the attributes of both a political entity and a private business.” Id. at


                                                     6
Case 2:19-cv-00435-HCN-DBP Document 39 Filed 02/06/21 PageID.371 Page 7 of 15




 439 n.12. But “[t]here is no indication of a constitutional plan to limit the ability of the States

 themselves to operate freely in the free market.” Id. at 437. To the contrary, “like private

 individuals and businesses,” a government entity generally “enjoys the unrestricted power to

 produce its own supplies, to determine those with whom it will deal, and to fix the terms and

 conditions upon which it will make needed purchases.” Id. at 439 n.12 (cleaned up); cf. Augustin

 v. City of Philadelphia, 897 F.3d 142, 149, n.3 (3d Cir. 2018) (treating the government like a

 private creditor for purposes of determining whether a prejudgment remedy complied with

 procedural due process where the government sought that remedy for “essentially private debt

 stemming from the City's participation in ordinary commerce”).

        While those with whom the government contracts as a market participant might have

 some procedural due process rights, outside the employment context it appears that if such rights

 exist at all, they are limited and amply satisfied by state-law remedies. See Masso-Torrellas v.

 Municipality of Toa Alta, 845 F.3d 461, 467 (1st Cir. 2017) (“A simple breach of contract does

 not amount to an unconstitutional deprivation of property. To hold otherwise would run the risk

 of transmogrifying virtually every dispute involving an alleged breach of contract by a state or a

 state agency into a constitutional case.”) (cleaned up); Ramsey v. Board of Education of Whitley

 County, Ky., 844 F.2d 1268, 1273 (6th Cir. 1988) (“A state breach of contract action is most

 clearly an adequate remedy for a property deprivation when the only basis for federal jurisdiction

 is that a state actor is one of the contracting parties.”); San Bernardino Physicians’ Services

 Medical Group, Inc. v. San Bernardino County, 825 F.2d 1404, 1409–10 (9th Cir. 1987) (“Yet

 the farther the purely contractual claim is from an interest as central to the individual as

 employment, the more difficult it is to extend it constitutional protection without subsuming the

 entire state law of public contracts.”).



                                                    7
Case 2:19-cv-00435-HCN-DBP Document 39 Filed 02/06/21 PageID.372 Page 8 of 15




         But the parties have not cited and the court is not aware of any precedent suggesting that

 the government must provide procedural due process not only to those with whom it contracts,

 but also to those against whom it competes for goods and services when it acts as a market

 participant. In all events, even assuming that Defendants’ actions in negotiating for and

 purchasing the billboard rights contributed to the deprivation of any property rights Plaintiff may

 have had in the billboard credits, the court concludes that the procedures afforded Plaintiff in

 connection with the City’s denial of its request to use its billboard credits, discussed more fully

 below, see infra Part II.D, afforded Plaintiff any limited process to which it may have been

 entitled when the City competed against it, as a market participant, for the billboard rights.

                                                   D.

         Plaintiff also alleges that the “process for challenging Defendants’ decision to deny

 Plaintiff the ability to maintain [and relocate] the Billboard, and of which Plaintiff availed itself,

 is patently inadequate, biased, futile, and had a predetermined outcome.” Compl. ¶ 54. As noted,

 procedural due process generally requires notice and “the opportunity to be heard at a

 meaningful time and in a meaningful manner.” Eldridge, 424 U.S. at 333 (cleaned up).

 Determining whether the process afforded in connection with judicial or executive action

 comports with the requirements of procedural due process generally requires consideration of

 three distinct factors:

         First, the private interest that will be affected by the official action; second, the
         risk of an erroneous deprivation of such interest through the procedures used, and
         the probable value, if any, of additional or substitute procedural safeguards; and
         finally, the Government's interest, including the function involved and the fiscal
         and the administrative burdens that the additional or substitute procedural
         requirement would entail.

 Eldridge, 424 U.S. at 335.




                                                    8
Case 2:19-cv-00435-HCN-DBP Document 39 Filed 02/06/21 PageID.373 Page 9 of 15




        Here, after a zoning administrator denied Plaintiff’s request for a building permit to

 construct a new billboard using its billboard credits, Plaintiff was afforded, and took, an

 administrative appeal to the City’s Hearing Office. See Dkt. No. 37-9. In connection with this

 appeal, Plaintiff was provided an opportunity to submit evidence, briefing, and oral argument.

 See id. at 2. The standard of review for the appeal was “de novo,” with “no deference to the

 decision” by the City, though Plaintiff bore “the burden to show the decision of the City to be in

 error.” Id. at 3. After the administrative appeal, Plaintiff was afforded, and took, an appeal to the

 state trial court. See Compl. ¶ 27.

        Analyzing these procedures under the Eldridge factors, the court concludes there was no

 due process violation. First, Plaintiff does have private interests affected by Defendants’ action,

 namely, Plaintiff is unable to use its billboard credits to construct a replacement billboard. The

 second factor weighs in favor of the Defendants, however, because the three layers of procedure

 afforded to Plaintiff, which include at least one de novo review and one state-court review,

 dramatically reduce the “risk of an erroneous deprivation.” Eldridge, 424 U.S. at 335. Any

 additional procedural safeguards would provide little value to Plaintiff.

        The third factor also favors Defendants. In addition to the general interest the City

 undoubtedly has in efficiently enforcing its zoning ordinances, controlling precedent makes clear

 that it also has a more specific interest in regulating and reducing the number of billboards. As

 the Supreme Court has held, “the regulation of billboards [falls] within the legitimate police

 powers of local government,” Metromedia, Inc. v. City of San Diego, 453 U.S. 490, 498 n.7

 (1981), because cities have an “interest in avoiding visual clutter,” and billboards can be

 “perceived as an ‘esthetic harm,’” Members of City Council of City of Los Angeles v. Taxpayers

 for Vincent, 466 U.S. 789, 806, 808 (1984) (quoting Metromedia, Inc., 453 U.S. at 510). Any



                                                   9
Case 2:19-cv-00435-HCN-DBP Document 39 Filed 02/06/21 PageID.374 Page 10 of 15




 additional procedures provided by the City would likely be costly and provide little if any

 additional benefit to Plaintiff, while simultaneously hindering the City’s ability to efficiently

 enforce its zoning ordinances and to advance its “legitimate municipal goal” of “reducing the

 number of billboards for esthetic reasons.” Dkt. No. 22 at 13. Especially given the Tenth

 Circuit’s guidance that “in land use proceedings, parties are simply not entitled to anything like a

 judicial hearing with all its adversarial trappings,” the court concludes that the procedures

 afforded Plaintiff here amply satisfied the requirements of procedural due process. Landmark

 Land Co. of Oklahoma, Inc. v. Buchanan, 874 F.2d 717, 724 (10th Cir. 1989) (cleaned up).

                                                  III.

         The court next turns to Plaintiff’s substantive due process claim. Plaintiff alleges that

 Defendants’ “solicitation of a private landowner, with whom Plaintiff was in negotiations to

 renew the Lease, to sell it the rights to maintain a billboard on the Property while

 contemporaneously rezoning the land within the Special Gateway in a manner that would

 prevent Plaintiff from moving the Billboard to any other location” violated substantive due

 process. Compl. ¶ 46. Plaintiff further alleges that these actions reflected animus toward Plaintiff

 in particular, or toward billboard owners generally, and were “motivated by improper motive or

 intent and involved reckless or callous indifference to Plaintiff’s constitutionally protected

 rights.” Id. ¶ 48.

         The Supreme Court has repeatedly held that the Due Process Clause “protects individual

 liberty against ‘certain government actions regardless of the fairness of the procedures used to

 implement them.’” Collins v. City of Harker Heights, Tex., 503 U.S. 115, 125 (1992) (quoting

 Daniels v. Williams, 474 U.S. 327, 331 (1986)). “While due process protection in the substantive

 sense limits what the government may do in both its legislative . . . and its executive



                                                  10
Case 2:19-cv-00435-HCN-DBP Document 39 Filed 02/06/21 PageID.375 Page 11 of 15




 capacities, . . . criteria to identify what is fatally arbitrary differ depending on whether it is

 legislation or a specific act of a governmental officer that is at issue.” County of Sacramento v.

 Lewis, 523 U.S. 833, 846 (1998).

         When considering a substantive due process challenge to legislative action, the court first

 considers whether the legislation restricts a fundamental right “deeply rooted in this Nation’s

 history and tradition.” Washington v. Glucksberg, 521 U.S. 702, 721 (1997). If it does, the

 legislation may be subject to heightened scrutiny. See id. at 720 (substantive due process

 “provides heightened protection against government interference with certain fundamental rights

 and liberty interests”). If it does not, substantive due process requires only that the legislation “be

 rationally related to legitimate government interests.” Id. at 728.

         By contrast, “in a [substantive] due process challenge to executive action, the threshold

 question is whether the behavior of the governmental officer is so egregious, so outrageous, that

 it may fairly be said to shock the contemporary conscience.” Lewis, 523 U.S. at 847 n.8; see also

 id. at 846 (explaining that “only the most egregious official conduct can be said to be arbitrary in

 the constitutional sense”) (cleaned up). The Supreme Court has acknowledged that “the measure

 of what is conscience shocking is no calibrated yard stick” and that this test is accordingly not

 susceptible to “mechanical application.” Id. at 847, 850. Rather, “substantive due process

 demands an exact analysis of circumstances before any abuse of power is condemned as

 conscience shocking.” Id. at 850. The Supreme Court has, however, indicated that “conduct

 intended to injure in some way unjustifiable by any government interest is the sort of official

 action most likely to rise to the conscience-shocking level.” Id. at 849. The Tenth Circuit has

 accordingly concluded that when a substantive due process challenge is brought against an

 executive action, the question is “whether [the alleged] action bears a ‘reasonable justification in



                                                    11
Case 2:19-cv-00435-HCN-DBP Document 39 Filed 02/06/21 PageID.376 Page 12 of 15




 the service of a legitimate governmental objective’ or if instead it might be ‘characterized as

 arbitrary or conscience shocking.’” Browder v. City of Albuquerque, 787 F.3d 1076, 1078–79

 (10th Cir. 2015) (quoting Lewis, 523 U.S. at 846–47).

         Here, Plaintiff has not alleged that the legislative action of rezoning the properties within

 the 400 South Special Gateway restricts fundamental rights deeply rooted in this Nation’s history

 and tradition. It is thus subject only to rational basis review.3 Even indulging the rather

 implausible assumption that the rezoning did not bear a rational relationship to any other

 legitimate government interests and that its sole purpose was to eliminate Plaintiff’s billboard,

 the court easily concludes that it satisfies this deferential level of scrutiny in light of the City’s

 legitimate interest in regulating and reducing the number of billboards, discussed above. See

 supra Part II.D; Metromedia, 453 U.S. at 498 n.7.

         Because Defendants were acting as market participants, their negotiation for and

 purchase of the billboard rights may not be subject to substantive due process scrutiny at all. See

 supra Part II.C. To the extent these actions constitute executive action subject to substantive due

 process scrutiny, the court nevertheless rejects Plaintiff’s claim. In light of the City’s legitimate

 interests in regulating and reducing the number of billboards, the court cannot say that the

 negotiation and purchase of the billboard rights, whether or not considered in connection with

 the rezoning, constituted “conduct intended to injure in some way unjustifiable by any




         3
           To the extent the rezoning implicated Plaintiff’s rights under the Takings Clause or the
 First Amendment, the court notes that where a provision of the Bill of Rights “provides an
 explicit textual source of constitutional protection” against the alleged action, “that Amendment,
 not the more generalized notion of ‘substantive due process,’ must be the guide for analyzing
 these claims.” Graham v. Connor, 490 U.S. 386, 395 (1989). Because Plaintiff here has not
 asserted a claim under either the federal Takings Clause or the First Amendment, the court will
 not attempt to shoehorn consideration of the protections expressly provided by these
 amendments into its substantive due process analysis.
                                                    12
Case 2:19-cv-00435-HCN-DBP Document 39 Filed 02/06/21 PageID.377 Page 13 of 15




 government interest.” And although Defendants’ conduct may well have been bare knuckled and

 underhanded, viewed in the context of contemporary local politics, the court cannot say that it

 otherwise constituted “behavior . . . so egregious, so outrageous, that it may fairly be said to

 shock the contemporary conscience.” The court accordingly grants Defendants’ motion to

 dismiss Plaintiff’s substantive due process claim.

                                                    IV.

           The court next addresses Plaintiff’s equal protection claim. Plaintiff alleges that it is “a

 member [of] a particular group, billboard owners,” and that the Defendants have “stated a public

 animosity toward” this group and took the challenged actions because of Plaintiff’s “membership

 in this identifiable group.” Compl. ¶ 65. Alternatively, Plaintiff alleges that it “is a member of a

 ‘class of one’ and Defendants deliberately sought to deprive Plaintiff of equal protection of the

 laws for reasons of a personal nature and an illegitimate animus toward Plaintiff.” Id. ¶ 66.

           The Equal Protection Clause of the Fourteenth Amendment protects “every person within

 the State’s jurisdiction against intentional and arbitrary discrimination, whether occasioned by

 express terms of a statute or by its improper execution through duly constituted agents.” Village

 of Willowbrook v. Olech, 528 U.S. 562, 564 (2000) (per curiam). So long as the government

 classifies neither on a suspect basis, such as race, nor with respect to fundamental rights,

 however, the Equal Protection Clause permits the government to draw distinctions between

 groups or individuals and treat them differently as long as doing so is rationally related to a

 legitimate government purpose. See, e.g., City of Cleburne, Tex. v. Cleburne Living Center, 473

 U.S. 432, 440 (1985); San Antonio Independent School District v. Rodriguez, 411 U.S. 1, 40

 (1973).




                                                     13
Case 2:19-cv-00435-HCN-DBP Document 39 Filed 02/06/21 PageID.378 Page 14 of 15




        Regardless of whether an equal protection claim is brought under a class-of-one or a

 class-based theory, the plaintiff must show that (1) he or she, or the class of which he or she is a

 member, was “intentionally treated differently from others similarly situated” and (2) the

 disparate treatment had “no ‘rational basis’” behind it. SECSYS, LLC., v. Vigil, 666 F.3d 678,

 688 (10th Cir. 2012). In addition to “proceed[ing] through essentially the same two steps a

 plaintiff alleging a class-based claim must,” a class-of-one plaintiff must also “prove that [the

 defendants] harbored not only an intent to discriminate without a rational basis but also some

 additional and ‘exploitative’ or ‘vicious’ ‘motive.’” Id. at 688–89.

        As discussed, see supra Part III, Plaintiff has not alleged that Defendants’ actions

 implicated fundamental rights. In addition, billboard ownership is not a suspect classification,

 and Plaintiff has not alleged that the Defendants’ actions were based on a suspect classification

 such as race, sex, or national origin. And given the City’s legitimate interest in regulating and

 reducing the number of billboards, the court cannot say that Defendants’ alleged differential

 treatment of Plaintiff—whether as a billboard owner or as a member of a class of one—lacked a

 rational relationship to a legitimate government interest. The court accordingly grants

 Defendants’ motion to dismiss Plaintiff’s equal protection claim.

                                                  V.

        It is well settled that “[a] municipality may not be held liable [under § 1983] where there

 was no underlying constitutional violation by any of its officers.” Hinton v. City of Elwood, Kan.,

 997 F.2d 774, 782 (10th Cir. 1993) (citing City of Los Angeles v. Heller, 475 U.S. 796, 799

 (1986)). Because it has rejected all of Plaintiff’s constitutional claims, the court must also

 dismiss Plaintiff’s claim for liability based on municipal policy, practice, and custom. All of

 Plaintiff’s federal claims are thus dismissed with prejudice.



                                                  14
Case 2:19-cv-00435-HCN-DBP Document 39 Filed 02/06/21 PageID.379 Page 15 of 15




        In addition, “[w]hen all federal claims have been dismissed, the court may, and usually

 should, decline to exercise [supplemental] jurisdiction over any remaining state claims.” Smith v.

 City of Enid, 149 F.3d 1151, 1156 (10th Cir. 1998); see also 28 U.S.C § 1367(c)(3). The court

 accordingly dismisses Plaintiff’s state-law claims without prejudice.

                                          *       *       *

        This opinion should not be understood to condone Defendants’ actions or to suggest that

 they were not bare knuckled and underhanded. For although this court has a duty to vindicate

 those specific rights secured by the Constitution or other federal law, it does not have a roving

 commission to remedy all grievances and injustices.

        Defendants’ motion to dismiss is GRANTED. Plaintiff’s federal claims are

 DISMISSED WITH PREJUDICE. Plaintiff’s state law claims are DISMISSED WITHOUT

 PREJUDICE.

        IT IS SO ORDERED.

                                               DATED this 6th day of February, 2021.

                                               BY THE COURT:



                                               Howard C. Nielson, Jr.
                                               United States District Judge




                                                 15
